Case: 0:19-cr-00009-DLB Doc #: 18 Filed: 11/20/19 Page: 1 of 1 - Page ID#: 58


                                                                                      Eastern District of Kentucky
                           UNITED STATES DISTRICT COURT                                     FILED
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION                                          NOV 2 0 2019
                                     ASHLAND
                                                                                             AT COVINGTON
                                                                                            ROBERT R, CARR
CRIMINAL NO. 0:19-CR-9-DLB                                                             CLERK U,S, DISTRICT COURr




UNITED STATES OF AMERICA                                                                        PLAINTIFF


vs.

KELLI R. BOWEN                                                                           DEFENDANTS


                                                              ORDER

                                                *****
       This matter is pending for consideration of the United States' motion to amend the judgment

pursuant to 18 U.S.C. § 3663(a).

       WHEREAS the Court being sufficiently advised;

       IT IS HEREBY ORDERED that Defendant's Restitution Judgment, R. 16, be amended to

replace the victim named as Louisa Community Bank with the following:

        FDIC as Receiver for Louisa Community Bank [Restitution Payments]
        P.O. Box 971774
        Dallas, Texas 75397




                                       ft~t\'•~,
                                         '\.al'
                                       \~:y;/J
                                                              Signed By:
                                                              David L. Bunning
                                                                                 l1lr
                                        ~,,,..,,,,.,,ot"t"'   tL',;te,~ ~tates District Judge
